Citation Nr: 1000245	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO. 08-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from July 1959 through 
September 1979, with service in Korea. He died in December 
2006. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Appellant 
if further action is required.


REMAND

The Appellant is seeking to establish service connection for 
the Veteran's cause of death. To establish service connection 
for the cause of a Veteran's death, the evidence must show 
that a disability that either was incurred in or aggravated 
by service, or which was proximately due to or the result of 
a service-connected condition, was either a principal or 
contributory cause of death. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) (2009); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995). For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2009). In this matter, the Veteran did not have a service-
connected disability at the time of his death.

The death certificate lists the immediate cause of the 
Veteran's death as Alzheimer's disease, with hypertension and 
benign prostatic hypertrophy as other significant conditions 
contributing to death, but not resulting in the underlying 
cause. The record also shows that the Veteran was treated for 
diabetes mellitus during his lifetime. 

The Appellant contends that the Veteran was exposed to 
herbicides during his tour in Korea, and that as a result he 
had diabetes mellitus, which caused or aggravated his 
hypertension. She contends that the hypertension, being an 
"other significant condition contributing to death," 
warrants service connection, because it was caused or 
worsened by the diabetes mellitus, which was incurred due to 
his service.

The record shows that the Veteran served in Korea from 
February 1968 through February 1969, and from May 1977 to 
November 1977. The Department of Defense (DOD) has confirmed 
that Agent Orange was used along the demilitarized zone (DMZ) 
in Korea from April 1968 to July 1969. Fields of fire between 
the front line defensive positions and the south barrier 
fence were defoliated. The size of the treated area was a 
strip of land 151 miles long and up to 350 yards wide from 
the fence to north of the "civilian control line." There was 
no indication that herbicides were sprayed in the DMZ itself. 
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides. Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind. The estimated number of exposed personnel 
is 12,056. See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C; see also Veterans 
Benefits Administration (VBA) "Fact Sheet" distributed in 
September 2003.

Units in the area during the period of use of herbicides 
included the following units of the 7th Infantry Division: 
1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 
1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 
2nd Battalion 17th Infantry; and 2nd Battalion, 31st 
Infantry. See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

If it is determined that a Veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See 
VA Adjudication Procedure Manual, 
M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 
10, Block k.

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft- 
tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

In the case at hand, the Veteran's DD Form 214 shows that he 
served in Korea from February 1968 to February 1969, and an 
original service treatment record submitted by the 
Appellant's representative shows that he served with the 
"1/31 ARTY." In April 2008, the U.S. Army & Joint Services 
Records Research Center provided a report regarding the 
Veteran and noted the 1st Battalion, 31st Artillery of the 7th 
Division. Because the Veteran's DD Form 214 clearly shows the 
Veteran's presence in Korea during the relevant time period, 
and because recent evidence received tends to establish that 
he was a part of the 7th Infantry Division, 1st Battalion, 
31st Infantry, the Board concedes that he was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e) will apply. See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Topic 10, Block k.

At the November 2009 Board Videoconference hearing, the 
Appellant made clear that her claim is that the Veteran was 
exposed to herbicides in Korea, that he would therefore be 
presumptively service connected for his diabetes, and that 
his diabetes caused or aggravated his hypertension, thereby 
ultimately causing his death. While the Board has conceded 
the Veteran's exposure to herbicides, the remaining questions 
are not within the Board's competence to answer. Such 
complicated matters of medical knowledge must be addressed by 
a competent medical professional. The United States Court of 
Appeals for Veterans Claims (Court) has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 
3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an 
appropriate VA examiner to assess whether 
either a principal or contributory cause 
of the Veteran's death was a disability 
that either was incurred in or aggravated 
by service, or which was proximately due 
to or the result of a service-connected 
condition. In particular, the examiner 
should provide an opinion as to whether 
the Veteran's hypertension was either a 
result of, or aggravated by, his diabetes 
mellitus.

The claims folder must be made available 
to and reviewed by the examiner. A 
rationale should be provided for any 
opinion expressed.

2. Readjudicate the Appellant's claim. If 
the benefits sought on appeal remain 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


